Citation Nr: 0638691	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  01-06 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD based upon a 
reopened claim.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1968 to 
June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision, which 
determined that the appellant had not submitted new and 
material evidence to reopen his claim for service connection 
for PTSD.  In a July 2001 statement of the case (SOC), the 
St. Petersburg, Florida Regional Office (RO) determined that 
the appellant had submitted new and material evidence 
sufficient to reopen his service connection claim for PTSD, 
but ultimately denied the claim on the merits.  This case was 
previously before the Board and was remanded in September 
2003 for further development.  The case has been returned to 
the Board for further appellate review.

The July 2001 statement of the case reopened the claim 
seeking service connection for PTSD based upon the receipt of 
new and material evidence and then denied the reopened claim.  
The Board has a legal duty to consider the new and material 
evidence issue regardless of the RO's actions.  Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd at 83 F.3d 1380 (Fed. Cir. 
1996).  Moreover, if the Board finds that new and material 
evidence has not been presented, that is where the analysis 
must end.  Butler v. Brown, 9 Vet. App. 167 (1996).  Thus, 
the Board must first review the RO determination that new and 
material evidence has been submitted to reopen the previously 
denied claim.



FINDINGS OF FACT

1.  Service connection for PTSD was previously denied by a 
final rating decision dated in May 1992.

2.  The current attempt to reopen that claim was filed in 
October 1999.

3.  New evidence received since May 1992 was not of record at 
the time of the last final disallowance, is neither 
cumulative nor redundant of the evidence already of record, 
is relevant and probative of the issue at hand, and by 
itself, or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.

4.  The appellant did not engage in combat with the enemy.

5.  It is not possible to verify the occurrence or existence 
of an in-service stressor from the information provided by 
the appellant.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
previously denied claim seeking service connection for PTSD.  
38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 38 C.F.R. § 
3.156(a) (1999).

2.  Entitlement to service connection for PTSD is not 
established.  38 U.S.C.A. §§ 1101 (3), 1110, 1112 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.125 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§  5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§  3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of May 2001 and July 
2001 letters from the RO to the appellant.  These letters 
informed him of what evidence was required to substantiate 
the standard service connection claim and of his and VA's 
respective duties for obtaining evidence, but did not inform 
the appellant about what he had to prove to prevail upon his 
PTSD claim.  However, he did receive this notification in the 
July 2001 statement of the case (SOC).  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  These letters were not issued prior 
to the initial adjudication of the new and material claim in 
April 2000, but there is no prejudicial timing defect under 
Pelegrini because the appellant has since been provided 
opportunities to respond to this VCAA notification prior to 
the readjudication of his claim in the subsequent July 2001 
SOC and August 2006 supplemental statement of the case 
(SSOC).

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

The appellant was not provided with notice as to the means by 
which a disability rating and effective date for the 
disability benefit award on appeal are determined.  However, 
the Board finds no prejudice to the appellant by proceeding 
with review, as service connection for the claimed disability 
is not granted herein, making questions of rating criteria 
used to evaluate the appellant's claim or the effective date 
of the appellant's claimed disability moot.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993) (when the Board addresses in a 
decision a question that has not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice and opportunity to respond and, if not, whether the 
claimant will be prejudiced thereby).  



Duty to assist

With regard to the duty to assist, the record contains the 
appellant's service medical records, his post-service VA 
medical records, the results of several searches performed in 
an attempt to verify claims he made related to his 
experiences while in service, and records from the Social 
Security Administration (SSA) related to his claim for 
disability benefits.  The appellant was afforded the 
opportunity for a hearing, which took place in April 2002 in 
St. Petersburg, Florida before a member of the Board.  A copy 
of that transcript has been included in the record and has 
been reviewed by the Board.  The Board has also carefully 
reviewed the appellant's statements and concludes that he has 
not identified further evidence not already of record that 
could be obtained.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to the claim.  Essentially, all available evidence 
that could substantiate the new and material evidence claim 
has been obtained.  There is no indication in the file that 
there are additional relevant records that have not yet been 
obtained pertaining to the new and material evidence claim.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of the claim.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).


II.  Analysis

New and Material Evidence

Entitlement to service connection for PTSD has been 
previously denied by a final rating action dated in May 1992.  
The current attempt to reopen this claim was filed in October 
1999.  Generally, a claim which has been denied in an 
unappealed RO decision or an unappealed Board decision may 
not thereafter be reopened and allowed.  38 U.S.C.A. §§ 
7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  The provisions of 
section 5108 require consideration of all evidence since the 
last final denial in order to determine whether the claim 
must be reopened and readjudicated on the merits.  See Evans 
v. Brown, 9 Vet. App 273, 282-83 (1993); Glynn v. Brown, 6 
Vet. App. 523, 528-29 (1994).  Hence, the dispositive issue 
in this case is whether new and material evidence has been 
submitted since the May 1992 RO decision that would permit 
the reopening of the claim for service connection for PTSD.  
Because the claim to reopen the earlier PTSD claim was filed 
in 1999, the Board will evaluate the evidence submitted under 
the standard for new and material evidence in effect at that 
time.

In considering whether a claim may be reopened, a two-step 
analysis must be employed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is both 
new and material.  Secondly, if, and only if, the Board 
determines that the evidence is both new and material, the 
claim is deemed to have been reopened and it must be 
evaluated on the basis of all of the evidence of record, both 
new and old.  See Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  The two-step analysis involves two questions: (1) Is 
the evidence at issue "new," that is, not of record at the 
time of the last final disallowance, and not merely 
cumulative or redundant of other evidence of record; and, (2) 
Is it "material," i.e., is it relevant and probative of the 
issue at hand, and, by itself or in connection with the 
evidence previously assembled, is so significant it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  In addition, for the purpose of determining whether 
a claim should be reopened, the credibility of the evidence 
added to the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

As a part of the initial May 1992 decision, the RO considered 
the appellant's service medical records, his Form DD-214, a 
questionnaire the appellant completed about his stressors, 
and the results of VA examinations performed in June 1991 and 
March 1992.  His claim was ultimately denied on the grounds 
that he was not involved in combat in Vietnam, that he was 
not involved in any stressful incidents in Vietnam, and that 
he did not present any evidence of having been diagnosed with 
or experiencing symptoms of PTSD.  

The April 2000 RO decision reflects that the appellant's 
statement, some magazine articles, and Social Security 
decision medical records submitted by the appellant were also 
considered, in addition to the evidence that was originally 
considered by the RO.  This claim was again denied, on the 
basis that although the appellant had submitted evidence 
referring to PTSD and indicating several hostile fire 
incidents that took place while he was stationed in Korea, 
there were no medical records demonstrating that the 
appellant had been treated for PTSD or documentation 
verifying that he was near the hostile fire incidents at the 
time they occurred.  

As part of the development of this case, medical records 
showing the appellant's diagnosis with and treatment for PTSD 
have been obtained, as have more detailed statements 
describing the appellant's alleged stressors.  Presuming the 
credibility of the evidence for the purposes of this 
determination, the appellant's statements provide evidence of 
his experiencing of in-service stressors while in service, 
and the medical records provide evidence of the appellant's 
current PTSD diagnosis, both of which were lacking at the 
time of the 1992 RO decision.  In the present case, the RO 
has determined that the additional evidence received 
constitutes new and material evidence sufficient to reopen 
the claim, and the Board affirms that determination on 
appeal.  Accordingly, the claim is reopened.



Service Connection for PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Service connection for post-traumatic stress disorder (PTSD) 
requires: (1) medical evidence establishing a diagnosis of 
the condition; (2) credible supporting evidence that the 
claimed in-service stressor occurred; and, (3) a link 
established by medical evidence, between current symptoms and 
an in-service stressor.  38 C.F.R. § 3.304(f); see Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

If the evidence establishes the veteran engaged in combat 
with the enemy and the claimed stressor is related to this 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154 (b) (West 2002); 38 C.F.R. § 
3.304(d), (f).  However, where a determination is made that 
the veteran did not "engage in combat with the enemy," or 
that the claimed stressor is not related to combat, the 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).

In its September 2003 remand, the Board directed that the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) be asked to provide any available information 
which might corroborate any of the veteran's alleged in-
service stressors and determine whether the veteran had 
engaged in combat.  In its August 10, 2005 response, USACRUR 
verified that during January 1969, the appellant's unit 
prepared to return to Korea's Demilitarized Zone (DMZ) to 
continue with its mission of surveillance, anti-infiltration 
and defense; that the battalion returned south of the Imjim 
River in June 1969; that it rotated back along the DMZ in 
September 1969; and that the battalion returned south to 
begin an intensive training program aimed at raising the 
level of combat effectiveness of the individual soldier and 
the unit.  It also noted that the U.S. Army casualty reports 
did not list casualties during the appellant's tour of 
individuals with the last names provided by the appellant.  
However, it noted that it did not maintain 1969 Morning 
Reports and recommended a Morning Report search for 
casualties.  A search for the Morning Reports for the time 
period in question was initiated in August 2005, but was 
inconclusive due to missing information.  A second search was 
submitted in December 2005 and those reports have been 
included in the record.  However, they do not provide 
verification for the appellant's claimed stressors.  

The record does not support a finding that the appellant is a 
veteran of combat.  Official service records indicate that 
the appellant was assigned to work with the light weapons 
infantry, but that he had no Vietnam service.  The appellant 
served in Korea for over a year, but he was not in receipt of 
any awards or commendations that would definitively indicate 
combat service.  While the lack of annotations as to combat 
service is not dispositive of the question, there is no other 
evidence to support a finding of combat service.  He alleges 
that he has PTSD as a result of events he witnessed while 
stationed in Korea, but, despite VA's best efforts, it has 
not been possible to verify that those events took place.  In 
July 2004, the National Personnel Records Center (NPRC) 
reported that there was indication in the record that the 
appellant received hostile fire or hazardous duty pay, which 
is consistent with the appellant's earlier written statements 
that he did not receive this pay because he was "in the rear 
somewhere doing nothing," and with the morning reports which 
do not indicate combat, but not with the appellant's 
testimony at the April 2002 hearing that he received hostile 
fire pay "the whole time frame when I was over there."  The 
Board finds that the evidence provided by the NPRC, USASCRUR, 
and in the appellant's own written statements is more 
probative of the issue of combat than his testimony at the 
hearing.  

Since the evidence fails to establish any in-service 
stressors, the Board need not address whether there is 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997); 38 C.F.R. § 
3.304(f).  Obviously, there can be no causal connection 
between a disorder and a stressor if that stressor cannot be 
verified.  Accordingly, the Board concludes that the benefit 
of the doubt doctrine is not for application because the 
preponderance of the evidence is against service connection 
for PTSD.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d. 1361 (Fed. Cir. 
2001). Consequently, service connection for PTSD is not 
warranted.


ORDER

The previously denied claim seeking service connection for 
PTSD is reopened.

Entitlement to service connection for PTSD based upon a 
reopened claim is denied.



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


